Citation Nr: 0118612	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-05 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $2,763.00.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from July 1942 to November 
1945.  In April 1999, the Nashville, Tennessee, Regional 
Office (RO), in pertinent part, granted a permanent and total 
disability rating for pension purposes.  In May 1999, the RO 
retroactively effectuated payment of the veteran's Department 
of Veterans Affairs (VA) improved pension benefits as of 
September 1, 1998.  In December 1999, the RO proposed to 
retroactively terminate the veteran's VA improved pension 
benefits as of September 1, 1998 due to his failure to submit 
requested financial information.  In March 2000, the RO 
effectuated the proposed termination.  In March 2000, the 
veteran was informed in writing of the overpayment of VA 
improved pension benefits in the amount of $2,763.00 and both 
his waiver and appellate rights.  In July 2000, the veteran 
requested a waiver of the overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an September 2000 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $2,763.00.  The veteran has been 
represented throughout this appeal by the Tennessee 
Department of Veterans' Affairs.  


REMAND

In reviewing his undated Appeal to the Board (VA Form 9) 
received in June 2001, the Board observes that the veteran 
requested a hearing before a Member of the Board sitting at 
the RO.  There is no indication that the veteran has been 
afforded the requested hearing.  Accordingly, this case is 
REMANDED for the following action:

The RO should schedule the veteran for 
the requested hearing before a Member of 
the Board sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


